Citation Nr: 1401359	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  06-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an ocular disability to include chronic conjunctivitis, right strabismus, pterygium, and/or loss of visual acuity/myopia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to September 1984. 

This matter is on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

In January 2009, the Veteran and his spouse testified at a hearing held before the undersigned Veterans Law Judge in Waco, Texas.  In May 2009, the Board of Veterans' Appeals (Board), in pertinent part, remanded the eye claim to afford the Veteran a VA examination to determine whether any current ocular disability is related to his military service.  

This case was last before the Board in February 2012 and remanded to obtain outstanding records and clarification regarding March/October 2010 medical opinions.  The Board again REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The record, as it currently stands, appears incomplete.  Remand is required to obtain the identified outstanding evidence and to obtain, if needed, further clarification of an August 2013 VA medical opinion.  

The most recent remand directed an addendum regarding the etiology of current ocular disabilities. In his September 2013 statement, the Veteran referred to pages 7 and 8 of the examination report, and the most recent supplemental statement of the case also refers to text from the report that is not located in the claims folder. 

As to the August 2013 examination report, on page one the August 2013 examiner stated that she would include a detailed note in "CPRS" that can "line up" and address each of the "30 some contentions for service connection of various preexisting complaints or of current complaints that are unrelated to the current conditions or the asserted conditions do not currently exist.  This will be my 2nd time through 3 file boxes of records."  However, there is no mention of such a note in the report or in the claims folder. 

Further, on page 2 of the report, the only opinion provided was with regard to myopia. As the Veteran argued in his November 2013 statement, the Veteran's claim involves not only myopia but not loss of visual acuity, chronic conjunctivitis, strabismus and pterygium.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder ALL PAGES of the "DBQ" report provided on August 12, 2013 by a VA ophthalmologist.  The report in the claims file currently consists of only 3 pages.  

Also determine whether the VA examiner provided any supplemental notes to the August 2013 DBQ report.  IF SUCH A NOTE OR NOTES HAS BEEN GENERATED, IT MUST BE INCLUDED IN THE RECORD FOR APPELLATE REVIEW UNDER THE LAW. 

After reviewing the complete August 2013 DBQ report and/or any supplemental opinions provided by the August 2013 examiner, ensure that they sufficiently answer all questions posed in directive #2 below.



2.  If the complete August 2013 DBQ report and/or any supplemental notes/opinions fail to answer the questions posed in this directive, return the Veteran's claims file to the August 2013 examiner (if unavailable, the file should be provided to another examiner of suitable background and experience WHO MAY REQUEST A RE-EXAMINATION IF DEEMED NECESSARY) to supplement and clarify the opinions.  

The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.  The examiner must provide a full statement of the basis (or bases) for the conclusion(s) reached.  

The examiner must respond to the following:

a.  Indicate any ocular disabilities currently shown, to include loss of visual acuity/myopia, strabismus, chronic conjunctivitis, pterygium, and pinueguela.   

b.  Indicate whether any preexisting ocular disability increased in severity during service, and if so, was the increase in severity clearly and unmistakably due to the natural progress of the disorder (i.e., not "aggravated"); 

c.  As to any other diagnosed ocular disability, indicate whether it began during the Veteran's active service or is otherwise related to his service.



A complete explanation must be provided.  If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why. THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

**The examiner has an independent responsibility to review the claims file for pertinent evidence, but his or her attention is drawn to the following:

i.  The November 1977 enlistment examination report reflecting uncorrected vision of 20/400 bilaterally and corrected vision of 20/20 bilaterally;

ii.  An accompanying November 1977 self-report stating no eye trouble;
iii.  A June 1978 examination showing uncorrected vision of 20/100 bilaterally;

iv.  A June 1981 note reflecting two (2) weeks of left eye redness, conjunctivitis and possible blepharitis, and a July 1981 treatment note for conjunctivitis with an August 1981 follow-up note stating the conjunctivitis had improved with treatment;

v.  A September 1981 examination showing uncorrected vision of 20/100 bilaterally and corrected (with contact lenses) vision of 20/30 bilaterally;

vi.  A September 1981 re-enlistment examination showing uncorrected vision of 20/100 bilaterally and corrected (with contact lenses) vision of 20/20 in the right eye and 20/25 in the left eye;

vii.  A July 1984 separation examination showing uncorrected vision of 20/100 bilaterally and 20/30 bilaterally with corrective contact lenses;

viii.  An April 1988 VA examination observing normal eyes;

ix.  An April 1989 treatment note diagnosing a small pterygium with no corneal encroachment;

x.  A January 1993 questionnaire showing that the Veteran reported exposure to automotive brake repair and stated that he did not know if he had been exposed to asbestos;




xi.  December 1993 treatment notes showing diagnoses of, and treatment for, iritis and conjunctivitis;

xii.  A May 2000 VA treatment note observing that the Veteran wore contact lenses due to decreased visual acuity;

xiii.  A July 2002 VA note observing right eye strabismus;

xiv.  August 2002 notes stating both that the Veteran was advised to attend an eye consult and that reported no complaints of loss of visual acuity;

xv.  A February 2003 VA treatment note stating that the Veteran had right eye strabismus;

xvi.  A December 2003 VA note observing mechanical strabismus;

xvii.  January and March 2004 VA notes stating that the Veteran denied eye problems;

xviii.  A March 2004 VA note reporting good bilateral visual acuity;

xix.  May and June 2004 entries in the Veteran's employee health record showing treatment for conjunctivitis;

xx.  July 2004 Internet research from the Veteran stating that decongestants and other prescription medication can cause blurred vision;

xxi.  An April 2005 pre-employment vision test showing uncorrected vision of 20/40 bilaterally to a distance of 14 inches and with eyeglass correction to 20/25 to the same distance;

xxii.  June 2005 VA treatment notes showing the Veteran's complaints of left eye irritation;

xxiii.  A March 2006 VA treatment note stating that the Veteran reported itchy eyes in conjunction with allergies;

xxiv.  An April 2006 VA diagnosis of conjunctivitis;

xxv.  An April 2006 letter from the Veteran contending that he experiences chronic conjunctivitis due to in-service exposure to chemicals and possibly as side-effects to medication;

xxvi.  A June 2006 letter from the Veteran contending that he experiences chronic conjunctivitis and bilateral pterygium as the result of exposure to toxic waste;

xxvii.  June 2006 Internet research indicating that strabismus may be etiologically related to sinus and nasal problems;

xxviii.  The Environmental Protection Agency Record of Decision regarding the Marine Corps Air Station at El Toro, California submitted by the Veteran in June 2006;

xxix.  June/July 2006 entries in the Veteran's employee health record reflecting diagnoses of left pterygium and conjunctivitis;

xxx.  March 2007 through February 2008 treatment notes from Dr. Adams;

xxxi.  A September 2008 VA note observing mechanical strabismus;

xxxii.  January 2009 hearing testimony;

xxxiii.  A June 2009 note in the Veteran's employee health record showing diagnosis of left eye conjunctivitis;

xxxiv.  The March 2010 VA examination report stating that the Veteran's myopia is worse than when he entered military service and the October 2010 report addendum;

xxxv.  A May 2011 letter from the Veteran questioning whether the decrease in his corrected vision from time of enlistment to time of discharge from active duty represented a loss in visual acuity due to worsening of myopia;

xxxvi.  A November 2011 brief from the Veteran's representative; and

xxxvii.  Aviation job descriptions and an Abstract titled, "Chemical and traumatic occupational eye exposures in aviation personnel," received in May 2013; 

xxxviii.  The August 2013 DBQ report.
xxxvix.  The Veteran's September 2013 argument; and 

xxxx.  A November 2013 brief from the Veteran's representative.

2.  The AMC/RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any VA examination/DBQ report does not include adequate responses to the specific opinions directed, it must be returned to the providing physician for corrective action.  

3.  Readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


